ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-151, concluding that CYNTHIA SHARP MYERS of HADDON HEIGHTS, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three months for violating RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Court having determined from its review of the record that a censure is the appropriate discipline for respondent’s ethics violation;
And good cause appearing;
*5It is ORDERED that CYNTHIA SHARP MYERS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.